Citation Nr: 0934042	
Decision Date: 09/11/09    Archive Date: 09/17/09	

DOCKET NO.  06-07 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a chronic low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The Veteran had active service from October 1965 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision of the VARO in 
Oakland, California, that denied entitlement to service 
connection for residuals of a low back injury.  

Regardless of whether the RO has addressed the question of 
new and material evidence, the Board is required to conduct 
an independent new and material evidence analysis in a claim 
involving a finally decided matter.  See Barnett v. Brown, 83 
F. 3d 1380 (Fed. Cir. 1996) (the Board does not have 
jurisdiction to consider a previously-denied claim unless new 
and material evidence is presented, and before the Board 
reopens such a claim, it must so find).  


FINDINGS OF FACT

1.  By rating decisions dated in September 1989, August 2000, 
and March 2003 service connection for residuals of a low back 
injury was denied by the RO.  

2.  Received in June 2004 from the Veteran's in which it was 
indicated that he was seeking entitlement to service 
connection for a low back disability.  

3.  Evidence obtained since the March 2003 rating decision is 
cumulative of previously considered evidence, does not relate 
to an unestablished fact necessary to substantiate the claim, 
and does not raise a reasonable possibility of substantiating 
the claim for service connection for residuals of a low back 
disability.  




CONCLUSIONS OF LAW

1.  The September 1989, August 2000 and March 2003 rating 
decisions denying service connection for residuals of a low 
back injury are final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.160(d), 20.1103 (2008).  

2.  New and material evidence has not been received since the 
March 2003 rating decision denying service connection for 
residuals of a low back disability; accordingly, the claim is 
not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously-denied claim.  

In order to be consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must:  (1) inform the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those elements 
are:  (1) Veteran's status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  

In a new and material evidence claim, the VCAA notice must 
include information of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establishing the underlying 
claim for the benefits sought.  Kent, v. Nicholson, 20 Vet. 
App. 1 (2006).  

The evidence of record includes an August 2004 letter to the 
Veteran informing him that in order to reopen his claim, new 
and material evidence was needed.  He was told that evidence, 
to qualify as new, had to be in existence and be submitted to 
VA the first time.  He was told that in order to be 
considered material, the additional existing evidence had to 
pertain to the reason the claim had been previously denied.  
He was told the reasons for the previous denial and he was 
told that new and material evidence would be evidence showing 
a diagnosis of a chronic low back disorder in service and 
evidence showing that he was continuing to have chronic 
residuals from any condition in service.  He was told the 
evidence he submitted had to relate to that fact.  He was 
further informed that new and material evidence had to raise 
a reasonable possibility of substantiating a claim and could 
not simply be repetitive or cumulative of evidence VA had 
when the claim was previously denied.  

The Board finds that there  has been essential compliance 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Kent v. Nicholson, 20 Vet. App. 1 
(2006) (elements of what is required for new and material 
evidence).  To the extent that VCAA notice omitted the degree 
of disability assignable and the effective date of an award, 
the content of the notice was deficient, resulting in a 
rebuttable presumption of prejudicial error.  As the claim 
herein is being denied, however, no disability rating can be 
assigned as a matter of law and no effective date is for 
assignment either.  Accordingly, there is no possibility of 
any prejudice to the Veteran, and this rebuts the presumption 
of prejudicial error.  Sanders v. Nicholson, 487 Fed. 3d 881 
(Fed. Cir. 2007).  

The Board notes that the U.S. Supreme Court has recently 
reversed the decision in Sanders, finding it unlawful in 
light of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of a decision of the Board, a Court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that-except for cases in which 
VA has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim-the burden 
of proving harmful error must rest with the party raising the 
issue, the Federal Circuit's presumption of prejudicial error 
imposed an unreasonable evidentiary burden upon VA and 
encouraged abuse of the judicial process, and determinations 
on the issue of harmless error should be made on a case by 
case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Review of the record in this case shows that no useful 
purpose would be served in developing the case any further.  
VA has made every attempt reasonable to assist the Veteran in 
development of his claim.  For whatever reason, the Veteran 
failed to report for scheduled examinations of the spine by 
VA in June 2005 and again in August 2005.  He requested a 
hearing before a traveling Veterans Law Judge and one was 
scheduled for him in July 2009.  In January 2006, he stated 
that he would appear for a VA examination.  However, a 
statement from his accredited representative at the Oakland 
RO indicated that the Veteran's whereabouts "have not been 
discovered since 2006."  The record also contains a report of 
contact with the Veteran's mother and a Veterans service 
representative in 2009.  That individual stated the Veteran's 
mother indicated she had not had contact with the Veteran for 
"over two months or so and that she has no updated mailing 
address for him except that VA mails all go to her..."  The 
Board concludes that no further assistance to the Veteran in 
developing the facts pertinent to the claim is required in 
order to comply with the duties to notify and assist him.  



Pertinent Law and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Regulations provide that certain chronic diseases, such as 
arthritis, will be considered to have been incurred in or 
aggravated by service even though there is no evidence of 
such disease during the period of service.  See 38 C.F.R. 
§§ 3.307, 3.309.  In order for the presumption to apply, the 
evidence must indicate that the disability became manifest to 
a compensable (10 percent) degree within one year of 
separation from service.  See 38 C.F.R. § 3.307.  

The Court has held that for service connection to be awarded, 
there must be:  (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of service incurrence or aggravation of a disease or 
injury; and (3) competent evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F. 3d 1317 (Fed. Cir. 2005); Shedden v. Principi, 381 F. 
3d 1163, 1166 (Fed. Cir. 2004).  If the Veteran fails to 
demonstrate any one element, denial of service connection 
will result.  

An unappealed rating decision is final based on the evidence 
then of record.  38 U.S.C.A. § 7105(c).  New and material 
evidence is required to open a previously-denied claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

When a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105.  A claim in which there 
is a final decision, however, may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108.  
38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed before that date (in June 2004), and the new 
definition therefore applies.  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with evidence previously of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Veteran and his representative allege that he is entitled 
to service connection for residuals of a low back injury in 
service.  The Board observes that the claim for service 
connection for a low back disability was previously 
considered and denied by means of rating actions dated in 
September 1989, August 2000, and March 2003.  In the most 
recent rating decision, that being in March 2003, evidence 
for consideration included the service treatment records and 
VA outpatient records dated many years following service 
discharge.  

Those records reveal that the Veteran sustained an injury to 
the back while in service in August 1967.  No abnormal 
findings were indicated.  When he returned for evaluation for 
back pain several days later in August 1967, examination of 
the back at that time showed no spasm or tenderness.  The 
remainder of the service records is without reference to 
complaints or findings indicative of the presence of a 
chronic back disorder, including the separation examination 
in August 1967.  At that time, while notation was made of 
involvement in a Jeep accident in June 1967, the Veteran 
denied either having or having had recurrent back pain or 
other difficulty associated with the low back.  Clinical 
evaluation at that time revealed a normal musculoskeletal 
system.  

The evidence submitted since the Veteran reopened his claim 
in June 2004 includes reports of VA outpatient records dated 
in the 1990's showing the presence of a chronic low back 
disability.  They also include statements from service 
comrades to the effect that the Veteran sustained a back 
injury while in service.  

The statements from the service comrades refer to the back 
having been injured in service. This was not and is not 
questioned by the RO or the Board.  In the previous denials, 
the RO acknowledged that the Veteran sustained a back injury 
while in service.  It was indicated that the problems the 
Veteran might have had with his back following the injury in 
service were acute and transitory in nature because at the 
time of separation examination, clinical evaluation of the 
back was entirely unremarkable.  Further, the medical 
evidence of record is without documentation of the presence 
of a low back disorder for many years following service 
discharge.  The medical evidence of record which has been 
submitted with the reopened claim shows the presence of a low 
back disability.  It is "new" but it is not "material."  That 
is, it does not go to the critical question of whether there 
is a causal nexus between any current low back problems and 
the Veteran's active service many years earlier.  VA has done 
as much as it possibly could to help the Veteran develop the 
claim.  He was scheduled for examinations in June 2005 and 
August 2005, but, for whatever reason, he failed to report.  
Attempts to locate the Veteran have also been made by VA, but 
have been unsuccessful.  The Veteran's own representative and 
his own mother have indicated that he is essentially no where 
to be found.  The Court has held that VA's duty to assist the 
Veteran in developing facts and evidence pertinent to a claim 
is not a one way street.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  In light of the Veteran's failure to 
cooperate in the development of his claim, the Board must 
decide the claim based on the evidence of record.  In this 
regard, the evidence of record does not contain any medical 
evidence showing a causal nexus between any current low back 
disability and the Veteran's active service.  

In conclusion, then, the evidence submitted by the Veteran 
since the March 2003 rating decision is cumulative of 
evidence already considered in the prior final denial, does 
not relate to an unestablished fact necessary to substantiate 
the claim, and is not sufficient to raise a reasonable 
possibility of substantiating the claim.  Accordingly, it is 
not new and material and reopening the claim is not in order.  


ORDER

The appeal is denied.  





                        
____________________________________________
	Leonard J. Vecchiollo
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


